Citation Nr: 0302831	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for arthritis of the 
knees.  

4.  Entitlement to service connection for a right leg length 
discrepancy.  

5.  Entitlement to an evaluation in excess of 10 percent for 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  

This matter arose as a result of a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied an 
application to reopen claims of entitlement to service 
connection for a back disorder and schizophrenia and that 
denied entitlement to service connection for arthritis of the 
knees and a right leg length discrepancy.  The RO also denied 
entitlement to a rating in excess of 10 percent for left 
ankle disability classified as residuals of postoperative 
excision of an osteochondral fragment, left talus, osteotomy, 
left medial malleolus, with internal fixation and limitation 
of motion with traumatic arthritis, left ankle.  

The veteran appealed the determination to the Board of 
Veterans' Appeals (Board).  In April 2001, the Board found 
that new and material evidence had not been received to 
reopen a claim for service connection for a back disorder.  
However, the Board determined that new and material evidence 
had been submitted to reopen a claim for service connection 
for schizophrenia and remanded that claim, and the remaining 
claims, to the RO for additional development and 
readjudication.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) of the Board's denial 
of his application to reopen his claim for service connection 
for a back disorder.  In an Order dated in September 2002, 
the Court, pursuant to a joint motion of the parties, vacated 
the decision and remanded the case to the Board for further 
proceedings.  Copies of the Court's Order and the joint 
motion have been placed in the claims file.  

In November 2002, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in the 
following month that he did not intend to submit additional 
evidence or argument to the Board in support of the claim.  
He requested that the Board adjudicate the claim at its 
earliest convenience.  

The issue of entitlement to service connection for left lower 
extremity neurologic deficits, including foot-drop, is 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  In April 1997, the Board denied service connection for a 
back disorder on both a direct incurrence basis and as 
secondary to the service-connected left ankle disability.  

2.  Since the Board decision of April 1997, the RO has 
received VA examination and outpatient treatment reports, as 
well as private treatment reports, that show continuing 
complaints of low back pain.  The evidence received since the 
April 1997 Board decision is almost entirely cumulative and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disorder.  

3.  Schizophrenia was not present in service or until more 
than three years following separation and is not shown to be 
related to service or to a service-connected disability.  

4.  It is not shown that the veteran has arthritis of the 
knees.  

5.  It is not shown that the veteran manifests a right leg 
length discrepancy of any clinical significance.  

6.  The left ankle disability is manifested by a well-healed, 
asymptomatic surgical scar and mild osteoarthritis in the 
ankle joint without limitation of ankle motion or other 
functional impairment.  


CONCLUSIONS OF LAW

1.  The April 1997 decision of the Board denying service 
connection for a back disorder is final.  38 U.S.C.A. §§ 
7103, 7104, 7266, 7267 (West 2002); 38 C.F.R. § 20.1100 
(2002).  

2.  Evidence received since the Board's April 1997 decision 
is not new and material, and the claim of entitlement to 
service connection for a back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

3.  Schizophrenia was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2002).  

4.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  

5.  Service connection for a right leg length discrepancy is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2002).  

6.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The joint motion stated that the Board decision of 
April 2001 did not adequately address whether the 
communications to the veteran complied with the notice 
requirements of 38 U.S.C.A. § 5103(a).  In December 1999, the 
RO provided the veteran and his representative with a 
statement of the case.  Supplemental statements of the case 
were furnished in June 2000 and January 2002, and September 
2002.  These documents set forth the legal criteria governing 
the claims decided in this decision, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate those claims.  The supplemental 
statement of the case provided in September 2002 set forth 
both the provisions of the VCAA and the regulations 
implementing the VCAA.  

Although the criteria for evaluating superficial scars have 
not been provided to the veteran, including the criteria that 
became effective on August 30, 2002, no prejudice results.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  A separate 
compensable rating for the surgical scar of the left ankle, 
which is part and parcel of the service-connected disability, 
must be supported by objective findings, which are not shown 
currently.  Thus, delaying resolution of the case in order to 
furnish new criteria for rating superficial scars would 
simply exalt form over substance without any tangible benefit 
accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The joint motion indicated that on remand, the Board should 
address whether the veteran was adequately informed of the 
evidence necessary to substantiate his claim for service 
connection for a back disorder as secondary to his service-
connected left ankle disorder.  The joint motion stated that 
the Board should also address whether the veteran was 
adequately informed as to which portion of the evidence VA 
would obtain and which portion of the evidence he would be 
required to provide.  

The RO in correspondence dated in August 2001 informed the 
veteran of the type of information and evidence necessary to 
substantiate these claims and essentially advised him of 
which specific evidence, if any, should be obtained by the 
veteran and which evidence, if any, VA would attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that the record demonstrates that VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate these claims.  

The Board observes that the veteran has long sought service 
connection for a back disorder, and the evidence necessary to 
substantiate his claim must necessarily be well known to him 
at this point.  When the Board denied service connection for 
a back disorder as secondary to the service-connected left 
ankle condition in April 1997, the Board explained in detail 
the evidence for and against such an etiologic relationship 
and why the evidence favoring the claim was found 
unpersuasive.  The statement of the case furnished to the 
veteran and his representative in December 1999, after he 
filed an application to reopen, set forth the provisions of 
38 C.F.R. § 3.310(a) with respect to claims for secondary 
service connection, as well as the legal criteria governing 
applications to reopen.  The supplemental statement of the 
case provided in June 2000 set forth the legal criteria 
governing claims for direct and secondary service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The record shows that 
the RO has obtained, to the extent possible, all of the 
evidence within the control of the government that is 
pertinent to this appeal, including the service medical 
records and reports of VA treatment and examination.  In the 
supplemental statement of the case of June 2000, it was noted 
that at his personal hearing the previous February, the 
veteran had been given 60 days to submit additional evidence 
to buttress his application to reopen but that no such 
evidence had been received.  However, while his appeal was 
pending before the Court, additional evidence pertinent to 
the new and material evidence issue was received, pertinently 
including the opinion of a private chiropractor dated in July 
2002, which is addressed below.  

In February 2002, the veteran requested that VA obtain his 
Social Security Administration records, as well as his record 
from the South Jackson Chiropractic Clinic.  The records of 
the chiropractic clinic were obtained and associated with the 
claims file.  The RO also attempted to obtain the veteran's 
Social Security Administration records but was informed by 
that agency in April 2002 that the veteran's file could not 
be located and was considered lost.  The record shows that 
the RO has obtained the private medical evidence identified 
by the veteran and has associated it with the record.  
Neither the veteran nor his attorney-representative has 
identified additional sources of relevant evidence, and the 
Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran was afforded a VA orthopedic 
examination in September 2001, which included diagnostic 
imaging tests.  In addition, the record is replete with other 
reports of private and VA examinations and treatment.  
Although the veteran requested in February 2002 that he be 
afforded another VA examination, the Board concludes that, at 
least with respect to the claims decided herein, the record 
has been adequately developed and is ripe for decision.  The 
Board is unable to discern what another examination would 
accomplish in light of the ample evidence of record.  Under 
the VCAA, an examination for compensation purposes is needed 
only when the record is inadequate to decide the claims.  See 
38 U.S.C.A. § 5103A(d)(2).  Such is not the case here.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 
16-92.  

Moreover, the Court has held that the VCAA is not applicable 
in all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
development or notice.  Wensch v. Principi, 15 Vet App 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2).  

A.  New and material evidence

In June 1979, the Board denied service connection for 
residuals of a back injury.  In October 1991, the Board found 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  The matter was remanded several times.  In April 
1997, the Board issued a final decision denying service 
connection for a back disability on both a direct and 
secondary basis.  

The record indicates that the veteran initially appealed the 
April 1997 Board decision to the Court, which was then known 
as the United States Court of Veterans Appeals.  However, the 
veteran subsequently expressed the desire to withdraw his 
appeal.  Accordingly, in October 1997, the Court dismissed 
his appeal.  The April 1997 Board decision therefore became 
final.  38 U.S.C.A. §§ 7103, 7104, 7266, 7267; 38 C.F.R. § 
20.1100.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The veteran's application to reopen his claim for service 
connection for a back disorder was received in July 1999, and 
evidence has been received in support of the application.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New and material evidence need not change the final outcome 
of the case, but the standard set forth in the regulation 
(38 C.F.R. § 3.156(a)) must be met.  See Hodge v. West, 155 
F. 3d 1356, 1362-64 (Fed. Cir. 1998).  

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).  

In June 1979, the Board denied service connection for 
residuals of a back injury on a direct incurrence basis.  At 
that time, the evidence included the service medical records, 
which did not reflect any back symptomatology.  The report of 
the April 1973 VA examination specified that the joints of 
the cervical and dorsolumbar spine were free from limitation 
or painful motion.  The veteran could easily bend forward 
with his knees extended and touch the floor with the tips of 
his fingers.  There were no back complaints or diagnoses.  
The VA clinical records from 1973 through 1976 did not 
reflect any back complaints.  On VA hospitalization in 
October and November 1976, physical examination was within 
normal limits, except for self- inflicted wounds.  There were 
no back symptoms, findings, or diagnoses.  

The earliest report of low back pain was recorded on VA 
hospitalization in June 1978.  At that time, the veteran 
stated that he had been in good health until four months 
earlier, when he was involved in a motor vehicle accident 
that resulted in low back injuries.  He stated that he had 
had low back pain since his injury in February 1978.  X-ray 
studies disclosed spondylolysis at the right side of the 5th 
lumbar vertebra and a spina bifida occulta defect at that 
level.  The physician noted that it was felt that those two 
x-ray findings would not account for the veteran's pain, 
which must be coming from low back strain.  It was concluded 
that the veteran had low back pain secondary to lumbar 
strain.  The diagnosis was chronic low back pain.  Subsequent 
notes showed continuing complaints of low back pain.  

Records were received from Dr. George W. Wharton in November 
1978 that show that in September 1978, he evaluated the 
veteran for chronic low back pain.  There was a history of a 
back injury in an automobile accident in February 1978.  
There had been a previous back injury in a 1975 motor vehicle 
accident.  The veteran also reported a history of a back 
injury during service.  He said that he was given aspirin and 
returned to duty.  An x-ray examination was done.  The 
impression was spondylolysis and spina bifida occulta at the 
L5 level, with some ligamentous discomfort at the L4-5 
interspinous ligaments.  Treatment was recommended.  
Subsequent notes dated in September and October 1978 showed 
continuing complaints of low back pain.  In November 1978, 
the assessment was persistent low back strain.  

The June 1979 Board decision found that the veteran's back 
disorder was not related to any injury he might have 
sustained in service.  The Board pointed out that the 
evidence of record indicated that the veteran's current back 
disability was the result of two post service automobile 
accidents.  

Following the June 1979 Board decision, the veteran received 
treatment and examination at VA and private facilities, with 
continuing complaints of back pain.  On VA orthopedic 
examination in March 1983, he gave a history of back trouble 
in service after some jumping activities and said that he was 
assigned to the barracks for about a week.  It was reported 
that he worked as a surveyor for the Power and Light Company.  
He reported that he hurt his back in a motor vehicle accident 
in 1978 and was hospitalized for a couple of weeks.  The 
examiner stated that although he walked stiffly, he did not 
have a specific limp.  X-rays of the lumbosacral spine were 
interpreted by the radiologist as showing spondylolysis of 
the L-5 vertebra and spina bifida occulta of L-5.  The 
diagnostic impressions pertinently included spina bifida 
occulta with low back strain, and suggestion of (nerve) root 
irritation on the left but only on a subjective basis.  

When seen in the VA outpatient clinic in July 1989, the 
veteran reported that the initial injury to his back was a 
year previously, when he stepped in a hole.  A CT scan of the 
lumbosacral spine later in July showed slight lateral and 
central bulging of the disc at L4-5, with the suggestion of 
the presence of a large disc fragment and possible 
spondylolysis.  

A VA orthopedic examination was conducted in June 1990.  The 
veteran stated that he had back pain in trying to protect his 
left ankle.  The examiner noted that the veteran walked with 
a satisfactory gait pattern.  The pertinent impression was 
chronic low (back) pain of uncertain etiology.  The examiner 
commented that the veteran might have some mechanical low 
back pain secondary to guarding of the left ankle.  

An October 1991 Board decision found that the comment 
relating the service-connected ankle disorder to the back 
disorder formed a basis to reopen the claim.  The matter was 
subsequently remanded for further development.  An April 1992 
VA orthopedic examination culminated in an impression of 
history of left ankle injury and subsequent surgery with 
symptoms of traumatic arthritis and low back pain, "but 
[the] orthopedic exam[ination] is objectively inconsistent 
and not considered abnormal."  

A VA orthopedic examination performed in August 1993 resulted 
in an impression of chronic low back pain - history of injury 
secondary to motor vehicle accident times two.  It was 
reported that the veteran gave a history of low back pain 
while in the service.  The physician commented that upon 
review of the records, along with his history of two separate 
motor vehicle accidents with associated low back injury, he 
was unable to say that the veteran's back problems were 
"secondary" to his service-connected left ankle disorder.  
A CT scan of the lumbosacral spine later in August showed 
bulging discs at L3-4, L4-5 and L5-S1 with encroachment on 
the nerve roots at the L5-S1 level bilaterally.  No acute 
disc herniation was noted.  Findings consistent with 
spondylolysis and spina bifida were also visualized.  

On a December 1994 VA orthopedic examination, the physician's 
impression was that the veteran had old service-connected 
traumatic arthritis of the ankle with good function and 
developmental variation in the lumbosacral spine with 
symptoms of chronic strain.  It was the physician's opinion 
that the minor factor in the chronic strain "may be the 
slightly altered gait secondary to protection of the left 
ankle."  

Magnetic resonance imaging of the lumbosacral spine by VA in 
December 1994 showed diffuse central and lateral disc bulge 
at L5-S1 with mild thecal sac and neural foraminal 
encroachment, and spondylolysis at the L5-S1 level.  

The report of a February 1995 neurologic evaluation 
culminated in the medical opinion that the veteran probably 
had a mild motor involvement from a radiculopathy that was 
causing his very mild weakness.  The reflexes and sensory 
functions were not significantly affected, except for his 
paresthesia.  It was the examiner's opinion that "these 
symptoms are not related to the foot injury."  The evidence 
also included clinical notes that showed continuing 
complaints of low back pain.  

In April 1997, the Board denied service connection for a back 
disability.  The discussion shows that the Board weighed the 
evidence for and against service connection, including 
service connection on a direct incurrence basis and as 
secondary to the service-connected ankle disability.  The 
Board concluded that the preponderance of the evidence 
established that the disability was not related to service or 
to a service-connected disability.  

Since the April 1997 Board decision, the veteran has been 
seen at the VA clinic and has expressed continuing complaints 
of low back pain.  

VA x-rays in March 1999 showed minimal degenerative changes 
at the L5-S1 disc level.  Bilateral spondylolisthesis was 
also visualized.  Disc disease was not shown on magnetic 
resonance imaging of the lumbosacral spine at that time.  

An examination in August 1999 resulted in an impression of 
chronic low back pain and chronic L5 radiculopathy.  

Records from the Capital Orthopedic Clinic dated in October, 
November and December 1999, and February, March and April 
2000, document the veteran's current symptomatology without 
associating it with service or a service-connected 
disability.  

In February 2000, the veteran testified before a hearing 
officer at the RO.  He asserted that he told a doctor about 
his back when he first left active service.  

Also received were treatment records from the South Jackson 
Chiropractic Clinic for the period from June 1999 to July 
2002 that show continuing treatment for the veteran's low 
back complaints.  In correspondence dated in July 2002, Dr. 
Carl Hunt, a chiropractor, said that the veteran had 
pronounced degenerative joint disease of the spine including 
the L5-S1 disc and vertebrogenic radiculitis associated with 
subluxations of the "lumbo-pelvic" spine.  Dr. Hunt said 
that the L5-S1 disc was protruded.  He also stated that the 
veteran had "an anatomical short leg, which contributes to 
the scoliosis in the lumbar spine."  

The evidence received since the Board's 1997 decision is 
almost entirely cumulative because it shows only continuing 
complaints of low back pain and progression of the 
deterioration of the veteran's low back.  The only new 
evidence is the July 2002 statement from the private 
chiropractor seemingly linking the deterioration in the 
veteran's low back to "an anatomical short leg."  The Board 
gives this opinion no weight whatsoever in view of the 
findings on VA orthopedic examination in September 2001 
showing that the veteran has a leg length discrepancy of no 
clinical significance, a conclusion reached only after the 
veteran underwent diagnostic imaging with a scanogram.  
Moreover, a diagnosis of scoliosis has not been entered, 
despite the many VA orthopedic examinations that the veteran 
has undergone.  The Board therefore concludes that the sole 
piece of new evidence - Dr. Hunt's letter of July 2002 - is 
not material because it does not provide "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d at 1363.  Although the Board is usually required to 
consider newly submitted evidence credible for purposes of 
determining whether the previously denied claim should be 
reopened, Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
this rule is not boundless.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  Justus "does not require [VA] to consider the 
patently incredible to be credible."  Id.  Here, the Board 
is not required to accept the etiologic opinion of a private 
chiropractor based on the presence of an "anatomical short 
leg" that is essentially refuted by objective testing.  

As the evidence submitted since the April 1997 Board decision 
is not both new and material under 38 C.F.R. § 3.156(a), the 
application to reopen a claim of entitlement to service 
connection for a back disorder must be denied.  

B.  Schizophrenia

The service medical records are completely negative for 
complaints or findings of any psychiatric disorder.  On a VA 
general medical examination in April 1973, the veteran was 
described as cooperative, oriented, coherent, and relevant in 
his responses.  Emotionally, he appeared somewhat asthenic.  
He was of normal intelligence.  A psychiatric diagnosis was 
not entered.  

The veteran contends that he had mental problems while on 
active duty and became very depressed and could not stand to 
be around people, problems that he claims continued following 
service.  However, the earliest indication of psychiatric 
problems was in October 1976, when the veteran was admitted 
to a VA hospital with symptoms that began about a month prior 
to admission.  A mental status examination on admission 
showed a flattened affect, an anxious and agitated mood, mild 
loosening of associations, auditory hallucinations, feelings 
of fear for the safety of his family, and impaired insight 
and judgment.  The primary diagnosis on discharge from the 
hospital the following month was paranoid schizophrenia.  

In June 1978, VA hospitalized the veteran with a primary 
diagnosis of chronic low back pain.  A secondary diagnosis of 
schizophrenia, paranoid type, was reported.  

Subsequent clinical notes show a continuation of 
symptomatology.  When seen by a private psychiatrist in 
December 1980, the diagnosis was schizophrenia.  He continued 
to have feelings of nervousness and irritability despite 
taking Stelazine.  His Stelazine was increased.  When seen in 
February 1981, it was reported that he seemed to be 
deteriorating following what the veteran described as two 
"life threatening situations" in which a man pulled a knife 
on him and a truck drove into a store where he was shopping.  
He reported an increased generalized fear resulting in 
decreased social activity, sleep and appetite.  

In a claim filed in November 1976, the veteran maintained 
that medication he took while in service caused him to be 
afraid to sleep on the top bunk and to have hallucinations.  
However, there is no evidence to support this contention, and 
the veteran himself is not medically competent to associate 
his schizophrenia with medication taken in service, as this 
requires medical expertise.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995), and cases cited therein.  When the Board 
denied service connection for a nervous disorder in June 
1979, the Board characterized the veteran's contentions as 
including the assertion that medication he had been taking 
for his service-connected left ankle disorder caused his 
schizophrenia.  However, there is likewise no competent 
medical evidence that the veteran developed schizophrenia as 
a consequence of taking medication for his service-connected 
disability.  

The record over the years has shown continuing psychiatric 
symptomatology.  When hospitalized by VA in March and April 
1989, diagnoses included paranoid [sic], by history.  A 
private hospital report in September 1991 shows final 
diagnoses that included chronic schizophrenic reaction.  A 
report dated in November 1998 from the Jackson Mental Health 
Center reflects a diagnosis of schizoaffective disorder, by 
history.  The psychiatrist commented that the veteran had not 
worked in more than 20 years and had suffered symptoms and 
problems of a schizophrenic type illness.  When seen in the 
VA mental hygiene clinic in 1999, the veteran was said to 
have a history of psychotic depression versus schizoaffective 
disorder.  When seen in the mental hygiene clinic April 1999, 
the impression was chronic paranoid schizophrenia, stable, 
with appropriate management of medications.  

Although lay witness letters from the veteran's friends and 
family members, which were received in December 1997 
indicated that the veteran exhibited psychiatric 
symptomatology upon his return from active service, these 
witnesses are not competent to relate the schizophrenia 
diagnosed several years following service to the symptoms 
said to have been observed.  Determining the existence of 
such a relationship requires medical expertise.  See Stadin 
v. Brown, 8 Vet. App. at 284.  Moreover, these statements, no 
doubt rendered in good faith, are not supported by more 
contemporaneous medical evidence.  The medical evidence shows 
manifestations of psychiatric illness only about a month 
before the veteran's hospitalization in October 1976.  Thus, 
a persuasive continuity of symptomatology is not shown.  See 
38 C.F.R. § 3.303(b).  While the lay witness statements were 
adequate to reopen the previously and finally denied claim 
for service connection for a nervous disorder, new and 
material evidence, as noted above, need not change the final 
outcome of the case in order to effect a reopening of the 
claim.  See Hodge v. West, 155 F. 3d at 1362-64.  

In the absence of competent evidence attributing the 
veteran's schizophrenia to service, medications taken in 
service, or to service-connected disability, the claim for 
service connection for schizophrenia must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Arthritis of the knees and right leg length discrepancy  

Although the veteran contends that he has arthritis of the 
knees, principally as a consequence of his service-connected 
left ankle disability, the record does not confirm the 
presence of arthritis in the knee joints.  The record shows 
that he has been followed in recent years by a private 
orthopedist but that knee arthritis has not been diagnosed.  
When seen by the orthopedist in October 1996, his knee pain 
was thought to be patellofemoral in nature.  It was felt that 
the knee pain was "more conditional than it is 
pathological."  

The foregoing observation is consistent with the results of 
the VA orthopedic examination conducted in September 2001, 
which was completely negative for evidence of pathology in 
either knee indicative of arthritis.  The veteran reported 
that he developed pain in the knees about five or six years 
previously.  The pain was aggravated by prolonged standing or 
weather change.  There was no history of injury to either 
knee.  The examiner stated that the two knees were identical 
and that he had full range of motion in both.  He had no 
swelling, effusion, quadriceps atrophy, patellar instability 
or retropatellar crepitation in either knee.  The examiner 
interpreted x-rays of the knee as suggestive of enchondromas 
bilaterally.  (An enchondroma is a benign growth of cartilage 
arising in the metaphysis of a bone.  Dorland's Illustrated 
Medical Dictionary 550 (28th ed. 1994).)  However, the 
examiner said that the x-rays revealed no narrowing of the 
articulate cartilage, subchondral sclerosis, or osteophyte 
formation.  The pertinent impression was that the examiner 
was able to find no objective evidence of organic pathology 
in either knee to explain the veteran's symptoms.  Thus, it 
is not shown that the veteran currently has arthritis of the 
knees.  

The veteran claimed that his right leg was longer than his 
left  because he put more stress on it when the left knee and 
ankle were hurting.  Thus, he asserts that he has right leg 
length discrepancy as the proximate result of his service-
connected left ankle disability.  See 38 C.F.R. § 3.310(a).  

Clinically, the examiner was unable to detect a leg length 
difference on examination in September 2001.  The veteran 
stood with a level pelvis indicating, the examiner said, no 
significant difference in the length of his legs.  Although a 
scanogram of the lower extremities at that time indicated 
that the right lower extremity was .25 centimeters longer 
than the left, the examiner said that the discrepancy was so 
small that it was inconsequential and of no clinical 
significance.  The examiner's opinion that the measured 
discrepancy was of no clinical significance amounts to a 
finding that there is no disability.  Service connection may 
only be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  A disability means " 'impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions. . . .' "  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991) (quoting 38 C.F.R. § 4.1 (1990)).  There is simply 
no showing that the veteran has a disability for purposes of 
entitlement to VA compensation benefits.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish the existence of a disability).  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997) (claimant must have disability at time of application 
for benefits and not merely findings in service).  

Although the veteran may believe that he has arthritis of the 
knees or a right leg length discrepancy of clinical 
significance, he is competent only to provide evidence of 
symptomatology; he is not competent as a lay person to opine 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. at 284.  
Although Dr. Hunt indicated in July 2002 that the veteran had 
"an anatomical short leg," as noted above, a discrepancy of 
any clinical significance was not demonstrated on diagnostic 
imaging.  The Board therefore gives essentially no weight to 
Dr. Hunt's opinion.  

In the absence of current disability, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

D.  Increased rating for left ankle disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that the veteran was hospitalized in June 
1972 at a service hospital for complaints of increasing left 
ankle pain the previous two to three months.  He indicated on 
admission that prior to service, he had experienced 
intermittent left ankle pain, apparently as a result of 
participating in sports.  The pain would last for several 
days after any minor trauma and then disappear.  Later in 
June, he underwent excision of an osteochondral fragment of 
his left talus "via an osteotomy of the left medial 
malleolus."  He underwent a Medical Board Evaluation and was 
discharged to limited duty in October 1972.  However, he 
continued to experience pain in the left lower extremity and 
underwent a second Medical Board Evaluation in December 1972 
that resulted in referral of his case to a Physical 
Evaluation Board (PEB).  In January 1973, the PEB found that 
the veteran was unfit for further duty due to residuals of 
excision of an osteochondral fragment of the left medial 
talus with chondromalacia of the left ankle.  

The record shows that the Medical Evaluation boards had found 
that the left ankle disability had preexisted service but was 
aggravated by service.  A rating decision dated in May 1973 
granted service connection on the basis of aggravation for 
the left ankle disability and assigned a 10 percent rating 
under Diagnostic Code 5284, effective from separation.  The 
veteran was informed of this determination but did not 
initiate an appeal.  The 10 percent evaluation was thereafter 
continued.  In its decision of April 1997, the Board denied 
entitlement to an evaluation higher than 10 percent for the 
service-connected left ankle disability.  

On VA orthopedic examination in September 2001, the examiner 
noted that he had reviewed the claims file.  The veteran 
complained of pain throughout the ankle brought on by 
walking.  The pain was not present every day but depended on 
the extent of his activities.  He reported that he inverted 
his left foot easily after surgery.  This became worse about 
five years before, and he was placed in a brace.  He no 
longer wore the brace, however.  On examination, the 
veteran's gait was normal.  He had 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  Normal dorsiflexion of 
the ankle is from zero degrees to 20 degrees; normal plantar 
flexion is from zero degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

The examiner in September 2001, however, could detect no 
talar tilt with varus or valgus stress.  The anterior drawer 
test was negative.  The dorsalis pedis pulse was palpable.  
Neurologically, the veteran had no muscular atrophy in the 
legs.  The examiner noted that the veteran could strongly 
dorsiflex the ankles and great toes.  He could also strongly 
plantar flex them, indicating no weakness.  He was able to 
walk on his heels and toes without difficulty.  

The recent examination findings do not show that the range of 
motion of the left ankle is limited by the factors 
contemplated in DeLuca.  There is simply no evidence that the 
left ankle disability results in marked limitation of ankle 
motion such as to warrant a 20 percent rating under 
Diagnostic Code 5271.  Although dorsiflexion was to five 
degrees and plantar flexion to 15 degrees on VA orthopedic 
examination in September 1999, the limitation of motion then 
demonstrated is contemplated in the 10 percent rating 
currently assigned.  

Furthermore, because there is no evidence of ankylosis of the 
left ankle or of the subastragalar or tarsal joint, 
diagnostic codes 5270 and 5272 are not for application.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  

X-rays of the left ankle in September 2001 revealed patchy 
calcification in the medullary canal of the distal tibia.  
The osteotomy of the medial malleolus had healed in anatomic 
position and alignment.  There was a screw in place.  He had 
no narrowing of the articulate cartilage of the tibiofibular 
joint.  Because there is no evidence of malunion of the os 
calcis or astragalus with marked deformity as a consequence 
of the service-connected left ankle disorder, a 20 percent 
evaluation under Diagnostic Code 5273 is not warranted.  (The 
os calcis is the calcaneus or heel bone.  Dorland's 
Illustrated Medical Dictionary 245 (28th ed. 1994).  The 
astragalus is the ball of the ankle joint, also called the 
talus.  Id. at 152.)  

However, x-rays showed that the veteran had small osteophytes 
on the medial side of the talus, the tip of the medial 
malleolus, and the anterior and posterior edges of the tibia.  
The examiner described the osteoarthritis as mild, which is 
consistent with the full range of left ankle motion 
demonstrated on examination.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Osteoarthritis, established by x-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Although the ankle is a major joint for the purpose of rating 
disability from arthritis, 38 C.F.R. § 4.45(f), a compensable 
evaluation under Diagnostic Code 5003 is not warranted where, 
as here, there is no demonstrated limitation of motion unless 
more than one major joint is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

However, a compensable evaluation may be assigned under the 
provisions of Diagnostic Code 5003 and 38 C.F.R. § 4.59 where 
there is painful motion with joint or periarticular 
pathology.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); see also Hicks v. Brown, 8 Vet. App. 417, 421 
(1995) (under § 4.59, painful motion is considered limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in).  The Board notes, however, that 
functional loss due to pain must be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
There is no objective evidence of painful motion of the left 
ankle currently.  

The disability has been evaluated under Diagnostic Code 5284 
for foot injuries.  A 10 percent rating was initially 
assigned for moderate foot injury.  Moderately severe foot 
injuries warrant a 20 percent evaluation, while severe foot 
injuries warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However, moderately severe foot injury 
was not shown on examination in September 2001.  

On examination in September 2001, there was a well-healed J-
shaped incision on the medial aspect of the left ankle. 
Although the screw head was palpable, there was no swelling, 
effusion, or tenderness. The surgical scar is thus not shown 
to be poorly nourished with repeated ulceration or tender and 
painful on objective demonstration such as to warrant a 
separate compensable evaluation under the holding in Esteban 
v. Brown, 6 Vet App. 259, 261 (1994).  See  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002).  

The same result obtains if the scar is evaluated under the 
rating criteria for skin disorders that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
There is no evidence that the surgical scar is unstable.  
That is, there is no showing that there is frequent loss of 
covering of skin over the scars.  See 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified as amended at 38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  The 
criteria for evaluating a superficial scar under Diagnostic 
Code 7804 are essentially unchanged and thus would not 
warrant a compensable evaluation under that Diagnostic Code.  
There is no symptomatology shown or complaints relating to 
the surgical scar, and the preponderance of the evidence is 
thus against a separate rating for the scar.

The Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
service-connected left ankle disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disorder is denied.  

Service connection for schizophrenia is denied.  

Service connection for arthritis of the knees is denied.  

Service connection for a right leg length discrepancy is 
denied.  

An increased evaluation for left ankle disability is denied.  


REMAND

In its prior remand, the Board raised the issue of 
entitlement to left lower extremity neurologic deficits, 
including foot-drop, secondary to prior surgery on the 
service-connected left ankle.  The Board indicated that this 
issue was inextricably intertwined with the service-connected 
left ankle disorder because in order to rate the ankle 
disability, VA had first to determine whether the foot-drop 
was part of the disability.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board also indicated that recent VA 
examinations suggested that the veteran might have lesser 
neurologic deficits that did not amount to foot-drop.  
Accordingly, the Board requested that the RO adjudicate the 
issue of entitlement to service connection for left lower 
extremity neurologic deficits, including foot-drop, and 
stated that if a timely notice of disagreement was received, 
the veteran and his representative should be furnished a 
statement of the case and given time to respond thereto.  

A rating decision dated in January 2002 essentially denied 
service connection for this issue, and the veteran was 
informed of this determination and of his appellate rights in 
correspondence dated January 29, 2002.  However, the RO also 
issued a supplemental statement of the case on January 10, 
2002, that addressed the issue of entitlement to service 
connection for left lower extremity neurologic deficits, 
including foot-drop.  The cover letter specifically informed 
the veteran that the supplemental statement of the case 
contained an issue that was not included in his substantive 
appeal - the service connection claim involving neurological 
disability of the left lower extremity - and that he had to 
submit the enclosed VA Form 9 in order to perfect his 
substantive appeal of that issue.  

The veteran's VA Form 9, which included comments with respect 
to his claimed neurologic deficits of the left lower 
extremity, including foot-drop, was received on February 6, 
2002.  However, in March 2002, the RO decided that the VA 
Form 9 in fact constituted a notice of disagreement with 
respect to this issue.  A supplemental statement of the case 
issued in September 2002 again addressed the issue, but a 
substantive appeal was not thereafter received.  By statute, 
appellate review of an adverse RO decision is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  See 38 U.S.C.A. 
§ 7105(a) (West 2002).  The RO was therefore correct in 
regarding the VA Form 9 filed in February 2002 as the notice 
of disagreement with the RO's denial of entitlement to 
service connection for left lower extremity neurologic 
deficits, including foot-drop.  There is no other document of 
record that could have functioned as a notice of disagreement 
with respect to this issue.  

Effective February 22, 2002, however, 38 C.F.R. § 19.31 was 
amended to provide that

[i]n no case will a Supplemental 
Statement of the Case be used to announce 
decisions by the agency of original 
jurisdiction on issues not previously 
addressed in the Statement of the Case, 
or to respond to a notice of disagreement 
on newly appealed issues that were not 
addressed in the Statement of the Case.  
The agency of original jurisdiction will 
respond to notices of disagreement on 
newly appealed issues not addressed in 
the Statement of the Case using the 
procedures in Secs. 19.29 and 19.30 of 
this part (relating to statements of the 
case).  

38 C.F.R. § 19.31(a) (2002).  

Because the issue of entitlement to service connection for 
left lower extremity neurologic deficits, including foot-
drop, has not been addressed in a statement of the case, the 
Board finds that the veteran still has a notice of 
disagreement pending on the issue and that he must be 
furnished a statement of the case and given the appropriate 
period of time in which to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (Board must assume 
jurisdiction of issues for which an appeal has been initiated 
and remand the matter for issuance of a statement of the case 
where RO has failed to do so).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

The RO should furnish the veteran and his 
attorney-representative a statement of 
the case and provide them an opportunity 
to submit a substantive appeal on the 
issue of entitlement to service 
connection for left lower extremity 
neurologic deficits, including foot-drop.  
The veteran and his attorney-
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter remanded herein.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

